Citation Nr: 0837515	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gout, claimed as 
secondary to service-connected frostbite residuals of the 
right and left foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied increased 
rating claims for service-connected frostbite residuals of 
the right and left foot, and a service connection claim for 
gout.

In September 2006, the veteran testified before a Decision 
Review Officer sitting at the RO, and in January 2008, the 
veteran testified before the undersigned Veterans Law Judge 
via videoconference.  Copies of the hearing transcript are of 
record and have been reviewed.

In March 2008, the Board denied the increased rating claims 
for service-connected frostbite residuals of the right and 
left foot, and remanded the service connection claim for gout 
for further development.  

The service connection claim for gout has since returned to 
the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current gout is related to his service-
connected frostbite residuals of the right and left foot.



CONCLUSION OF LAW

Gout is not proximately due to, or the result of, the 
veteran's service-connected frostbite residuals of the right 
and left foot.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was initially satisfied prior to the 
initial unfavorable decision by a January 2006 letter.  
Thereafter, the RO issued another VCAA letter in May 2008.  
Those letters informed the veteran of what evidence was 
required to substantiate his claim, and of the veteran's and 
VA's respective duties for obtaining evidence. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA and 
private medical evidence, and the veteran's contentions.  The 
veteran was provided an opportunity to set forth his 
contentions during a hearing before a Decision Review Officer 
in September 2006, and before the undersigned Veterans Law 
Judge in January 2008.  The veteran was also afforded a VA 
medical examination in conjunction with his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria and Analysis

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(d) (2007).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

In this case, there is objective evidence showing that the 
veteran currently has gout.  In this regard, a VA 
rheumatology note dated in December 2004 shows a diagnosis of 
tophaceous gout.  

The veteran does not contend nor does the evidence show that 
he developed gout during service.  Rather, he states that 
this gout is related to his service-connected frostbite 
residuals.

On review, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current gout 
is proximately due to, or the result of, his service-
connected frostbite residuals of the feet.  In this regard, a 
January 2006 VA examiner opined that it is less likely that 
the veteran's gout is related to the history of frostbite, 
and there is no credible evidence that frostbite is a 
predisposing factor in the development of gouty arthritis.

Pursuant to the March 2008 remand, the Board referred this 
case to the examiner who conducted the January 2006 VA 
examination for clarification purposes.  According to a May 
2008 VA examination report, the same examiner noted the 
veteran's fairly well-documented gouty arthritis, manifested 
by both hyperuricemia and x-ray changes consistent with gout 
and involvement of typical joints.  The examiner stated that 
gout is a type of arthritis, which is caused by deposits of 
uric acid crystals in joint spaces; it is usually accompanied 
by hyperuricemia, but not always.  The examiner stated that 
there is no relationship between previous joint trauma, 
including frostbite injury, and the development of gout.  The 
examiner concluded that it is unlikely that there is any 
relationship between the veteran's gouty arthritis and his 
previous frostbite.  The examiner also opined that it is 
unlikely that there is any relationship between the veteran's 
history of frostbite and any degree of worsening of the gout; 
instead the examiner stated that they are more likely than 
not "completely unrelated."  This examiner had an 
opportunity to review the veteran's claims folder and examine 
the veteran.

The veteran has not submitted a medical opinion favorable to 
his claim.

The Board notes that the veteran is competent to describe his 
symptomatology related to his gout.  See Layno v. Brown, 6 
Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  However, as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that his current disability is 
related to a service-connected disability) because he has not 
been shown to have the requisite medical expertise.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Based on a review of the entire record, the Board finds that 
the preponderance of the evidence is against a finding of a 
causal relationship between the veteran's gout 
and his service-connected frostbite residuals.  See 38 
U.S.C.A. § 5107(b) (West 

	(CONTINUED ON NEXT PAGE)



2002 & Supp. 2007).  Therefore, service connection for gout 
is not warranted.


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


